Citation Nr: 1011142	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.  

2.  Entitlement to a rating in excess of 10 percent for a 
postoperative recurrent pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision, in which the RO continued a 
20 percent rating for the Veteran's duodenal ulcer and a 10 
percent rating for the Veteran's postoperative recurrent 
pilonidal cyst.  In September 2004, the Veteran filed an NOD. 
 A statement of the case (SOC) was issued in January 2005, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2005.

In December 2007, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of the hearing is of record.

In January 2008, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in a September 2009 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that the issue 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD) has been raised by the record, but has not 
been adjudicated by RO.  As such, that claim is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the September 2003 claim for increase, the 
Veteran's service-connected duodenal ulcer has been shown to 
be productive of no more than continuous moderate 
manifestations; there is no medical evidence of moderately 
severe symptoms such as weight loss and anemia or recurrent 
incapacitating episodes averaging 10 days or more in duration 
and occurring at least four times a year, or more severe 
symptomatology.

3.  Pertinent to the September 2003 claim for increase, the 
Veteran's service-connected postoperative recurrent pilonidal 
cyst has been manifested by a superficial scar that measures 
9 centimeters (cm) in length and 1-cm in width; the scar is 
not shown to be disfiguring or to involve any limitation of 
function, nor is the underlying cyst shown to involve any 
active skin condition with manifestations/characteristics to 
support a higher rating..


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7305 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
postoperative recurrent pilonidal cyst are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 
7804, 7819 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for service-connected duodenal ulcer and 
pilonidal cyst, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The June 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the November 2003 letter.

Post rating, March 2006 and February 2008 letters provided 
the Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  A January 2005 SOC provided the 
Veteran with information pertaining to the rating criteria 
for higher ratings for his claimed disabilities.  After 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the September 2009 supplemental SOC 
(SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a 
May 2004 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
December 2007 Board hearing, along with various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  Duodenal Ulcer

The Veteran's service-connected duodenal ulcer has been rated 
as 20 percent disabling since February 1976.  The Veteran 
filed the current claim for increase in September 2003.

Under Diagnostic Code 7305 (for rating duodenal ulcer), a 
rating of 20 percent requires medical evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  To warrant a 40 percent disability 
rating, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent rating to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a rating greater than 20 percent for the Veteran's 
duodenal ulcer have not been met at any time pertinent to the 
appeal.

VA outpatient records dated from 2003 through 2008 are 
largely negative for any treatment for a duodenal ulcer, with 
one exception.  An April 2006 VA outpatient record shows that 
the Veteran requested a note indicating that he needed to eat 
every one to two hours because of his ulcer.  The examiner 
instructed the Veteran to take his Omeprazole every day and 
eat regularly.  It was noted that the Veteran did not need to 
eat every one to two hours.

On VA examination in May 2004, it was noted that the Veteran 
had been treated in the past with Maalox and Tagamet.  The 
Veteran reported that he avoided fried and spicy foods.  It 
was noted that he did not complain of vomiting, hemoptysis, 
diarrhea, or constipation.  His weight was stable, and no 
signs of anemia were observed.

The RO requested additional VA examinations in March 2006; 
however, the Veteran failed to report to the additional 
examinations.

During his December 2007 Board hearing, the Veteran testified 
that he could only eat baked, boiled, and broiled foods.  He 
could not eat fried or spicy foods.  He said that sometimes 
after he ate he experienced a burning sensation.

The aforementioned evidence indicates that the Veteran's 
disability has been shown to be productive of no more than 
continuous moderate manifestations, consistent with the 
current 20 percent rating.  As regards criteria for the next 
higher, 40 percent, rating, there is no medical evidence of 
impairment of health manifested by anemia or weight loss due 
to ulcer disease, nor is there evidence of recurrent 
incapacitating episodes lasting 10 days or more at least four 
times a year.  In this regard, during the May 2004 VA 
examination, the VA examiner noted that the Veteran did not 
have anemia and there is no other medical evidence of anemia.  
Additionally, the examiner noted that the Veteran's weight 
was stable.  Further, although the Veteran has stated that he 
occasionally feels a burning sensation after meals, the 
medical evidence reflects that he has not experienced nausea, 
vomiting, and melena.  During the pertinent time period, the 
medical evidence shows that his gastrointestinal symptoms 
have resulted in occasional epigastric pain after eating 
certain food; have been fairly stable; and have shown 
improvement with medication.  Overall, the Veteran's symptoms 
have been moderate in nature.  Without medical evidence of 
moderately severe or severe duodenal ulcer symptoms as 
required for a 40 percent or greater rating, an increased 
rating under Diagnostic 7305 is not warranted.  

There also is no other basis for assigning a higher rating 
for the disability.  The Veteran's disability has not been 
shown to involve gastrointestinal problems that would warrant 
rating the disability. alternatively, under any other 
diagnostic code under 38 C.F.R. § 4.114.  The disability also 
has not been shown to involve any factors that warrant 
evaluation under any other provision of VA's rating schedule.

B.  Pilonidal Cyst

The Veteran's postoperative recurrent pilonidal cyst has been 
rated as 10 percent disabling since October 1974.  The 
Veteran filed the current claim for increase in 
September 2003.

The Board notes that for the purposes of applying the rating 
schedule, a recurrent pilonidal cyst is analogous to a benign 
skin neoplasm, which is rated pursuant to Diagnostic Code 
7819.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 7819, 
benign skin neoplasms should be rated on the basis of 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.  See 38 C.F.R. § 4.118.  
Following that instruction, the RO has assigned the 10 
percent rating for postoperative recurrent pilonidal cyst 
under Diagnostic Code 7804 for scars.  Under that diagnostic 
code, only a 10 percent rating is assignable (for a 
superficial scar that is painful on examination); however, 
under 38 C.F.R. § 4.118a, higher ratings are available for 
deep scars of a certain size, or scars  that are disfiguring 
or cause limitation of motion.  

At the outset, the Board notes that the criteria for rating 
scars have recently changed; however, the changes are only 
applicable to claims filed on or after the effective date of 
the regulation change, October 23, 2008.  See 73 Fed. Reg. 
54,708-54,712 (September 23, 2008).  As the present claim was 
filed before that date, the changes are not applicable.

VA outpatient records dated from 2003 through 2008 show that 
the Veteran has had regular follow-up visits in relation to 
his cyst.  In July 2003, the Veteran reported that he 
experienced pain in his rectal area, and he used a sitz bath 
for symptomatic control.  The VA examiner observed a firm, 
nodular lesion on the Veteran's left buttock that was tender 
to palpation.  No erythema or drainage was noted.  A VA 
outpatient record from November 2003 shows that the Veteran 
had no flare of his cyst since July 2003.  It was noted that 
the Veteran opted not to undergo surgery.  It was further 
noted that the cyst drained almost daily.

On VA examination in May 2004, the examiner reviewed the 
Veteran's previous surgeries and observed a residual scar of 
the pilonidal area that was 9 cm in length and 1 cm in width.  
Examination revealed a small area of swelling, slight 
tenderness to palpation, and small pinhole drainage.  The 
Veteran reported that he occasionally used packing and 
dressings for the drainage.  The examiner added that the area 
of scarring was superficial.  A color photograph of the scar 
was taken.

A VA follow-up record dated in March 2005 shows that the 
Veteran took ibuprofen for his cyst pain.  In November 2005, 
a VA examiner noted that the Veteran's pilonidal cyst was 
stable with no signs of infection.

The RO requested additional VA examinations in March 2006; 
however, the Veteran failed to report to the additional 
examinations.

A VA outpatient record dated in June 2006 reveals that the 
Veteran's cyst continued to drain fluid but remained non-
infected.  The cyst was noted to be stable with drainage in 
January 2007.  A VA record from May 2007 indicates that there 
was no active drainage or signs of infection.  The Veteran 
reported burning at the site of the cyst in July 2007.

In November 2007, the Veteran recounted his experiences with 
his cyst while he was on active duty.  He felt that the 
military had overlooked the severity of his cyst.  He 
reported an inability to sit for long periods of time.  He 
said he had a horrible and painful disease.

During his December 2007 Board hearing, the Veteran testified 
that he had drainage from his cyst.  He said that he used 
gauze daily to absorb the drainage.  He also reported that he 
experienced swelling and pain, and that he used g hydrogen 
peroxide and sitz baths.

As indicated, the current 10 percent rating has been assigned 
for the residual scar from the Veteran's prior surgeries 
involving the cyst.  However, no higher rating for the scar 
is assignable.  As reflected in the May 2004 VA examination 
report, the scar is superficial and measures 9 cm by 1 cm (9 
sq cm).  The scar is not deep or unstable, and has not caused 
disfigurement of the head, face, or neck.  It is also noted 
that neither the Veteran nor his representative has argued, 
and the record does not show, that the scar causes any 
limitation of motion.  Thus, a rating in excess of 10 percent 
for the scar is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805.  

There also is no other basis for assigning a higher rating 
for the disability.  As indicated, although the Veteran 
testified that he experienced daily draining, pain and 
swelling, there are no findings pertinent to any of these 
claimed symptoms in any of the medical records-although the 
assigned 10 percent rating, for a painful scar, apparently 
was intended to compensate the Veteran for claimed symptoms 
associated with the cyst.  However, evidence does not 
objectively and persuasively establish that the disability 
involves an active skin condition.  Even if based on the 
Veteran's asserted symptoms, the disability could be 
considered as analogous to an active skin condition, the 
disability has not been shown to involve any manifestations 
or characteristics that would support a higher rating-for 
example, 20 to 40 percent of either the entire body or the 
exposed areas affected, or the use of corticosteroids or 
other immunosuppressive drugs.  See, e.g., Diagnostic Codes 
7806 (for rating eczema); 7816 (for rating psoriasis), or 
7817 (for rating exfoliative dermatitis).  The disability 
also has not been shown to involve any factors that warrant 
evaluation under any other provision of VA's rating schedule.



C.  Both Rating Claims

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either the Veteran's duodenal 
ulcer or postoperative recurrent pilonidal cyst, pursuant to 
Hart, and that each claim for higher rating must be denied.  
In reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for a duodenal ulcer is 
denied.

A rating in excess of 10 percent for a postoperative 
recurrent pilonidal cyst is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


